UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13A-16 OR 15D-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of August 2011 Commission File Number:001-162171 NORDIC AMERICAN TANKERS LIMITED (Translation of registrant's name into English) LOM Building, 27 Reid Street, Hamilton, HM 11, Bermuda (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F [x]Form 40-F [] Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): []. Note: Regulation S-T Rule 101(b)(1) only permits the submission in paper of a Form 6-K if submitted solely to provide an attached annual report to security holders. Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): []. Note: Regulation S-T Rule 101(b)(7) only permits the submission in paper of a Form 6-K if submitted to furnish a report or other document that the registrant foreign private issuer must furnish and make public under the laws of the jurisdiction in which the registrant is incorporated, domiciled or legally organized (the registrant's "home country"), or under the rules of the home country exchange on which the registrant's securities are traded, as long as the report or other document is not a press release, is not required to be and has not been distributed to the registrant's security holders, and, if discussing a material event, has already been the subject of a Form 6-K submission or other Commission filing on EDGAR. INFORMATION CONTAINED IN THIS FORM 6-K REPORT Attached as Exhibit 1 is a press release of Nordic American Tankers Limited (the "Company"), dated August 24, 2011, announcing the delivery of the Nordic Breeze, a suezmax newbuilding tanker. This Report on Form 6-K is hereby incorporated by reference into the Company's Registration Statement on Form F-3 ASR (Registration No. 333-162171) filed on September 28, 2009 and Form F-3ASR (Registration No. 333-158212) filed on March 26, 2009. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. NORDIC AMERICAN TANKERS LIMITED (registrant) Dated:August 26, 2011 By: /s/ Herbjørn Hansson Herbjørn Hansson Chairman, Chief Executive Officer and President Nordic American Tankers Limited (NAT)-(NYSE:NAT) - Newbuilding suezmax tanker delivered to Nordic American - increasing the fleet and bolstering the dividend and earnings capacity. Hamilton, Bermuda, August 24, 2011 Nordic American Tankers Limited (the "Company") today took delivery of the Nordic Breeze,a suezmax newbuilding tanker of 158,000 deadweight tonsbuilt at Samsung Heavy Industries Co., Ltd. , South Korea. The Nordic Breeze will be employed in the Gemini Suezmax cooperation. One further vessel, the Nordic Zenith, is also under construction at Samsung. This suezmax vessel is expected tobe delivered in October this year. Going forward, the Company is seeking to increase its dividend and earnings capacity through further expansion. The Nordic Breeze newbuilding is an important addition to the NAT fleet. The Company has ample financial resources with one of the strongest balance sheets in the industry. At the end of 2010, Nordic American had 15 vessels employed in the market. Through disciplined financial management and a well-defined operating model,the Company is expected to have a fleet of 19 suezmax vessels when the Nordic Zenith joins the fleet in October, representing a fleet increase of about 26% in less than a year. CAUTIONARY STATEMENT REGARDING FORWARD-LOOKING STATEMENTS Matters discussed in this press release may constitute forward-looking statements. The Private Securities Litigation Reform Act of 1995 provides safe harbor protections for forward-looking statements in order to encourage companies to provide prospective information about their business. Forward-looking statements include statements concerning plans, objectives, goals, strategies, future events or performance, and underlying assumptions and other statements, which are other than statements of historical facts. The Company desires to take advantage of the safe harbor provisions of the Private Securities Litigation Reform Act of 1995 and is including this cautionary statement in connection with this safe harbor legislation. The words "believe," "anticipate," "intend," "estimate," "forecast," "project," "plan," "potential," "will," "may," "should," "expect," "pending" and similar expressions identify forward-looking statements. The forward-looking statements in this press release are based upon various assumptions, many of which are based, in turn, upon further assumptions, including without limitation, our management's examination of historical operating trends, data contained in our records and other data available from third parties. Although we believe that these assumptions were reasonable when made, because these assumptions are inherently subject to significant uncertainties and contingencies which are difficult or impossible to predict and are beyond our control, we cannot assure you that we will achieve or accomplish these expectations, beliefs or projections. We undertake no obligation to update any forward-looking statement, whether as a result of new information, future events or otherwise. Important factors that, in our view, could cause actual results to differ materially from those discussed in the forward-looking statements include the strength of world economies and currencies, general market conditions, including fluctuations in charter rates and vessel values, changes in demand in the tanker market, as a result of changes in OPEC's petroleum production levels and world wide oil consumption and storage, changes in our operating expenses, including bunker prices, drydocking and insurance costs, the market for our vessels, availability of financing and refinancing, changes in governmental rules and regulations or actions taken by regulatory authorities, potential liability from pending or future litigation, general domestic and international political conditions, potential disruption of shipping routes due to accidents or political events, vessels breakdowns and instances of off-hires and other important factors described from time to time in the reports filed by the Company with the Securities and Exchange Commission, including the prospectus and related prospectus supplement, our Annual Report on Form 20-F, and our reports on Form 6-K. Contacts: Scandic American Shipping Ltd Manager for: Nordic American Tankers Limited P.O Box 56, 3201 Sandefjord, Norway Tel: + 47 33 42 73 00 E-mail: nat@scandicamerican.com Rolf Amundsen, Investor Relations Nordic American Tankers Limited Tel: +1 or + 47 Gary J. Wolfe Seward & Kissel LLP, New York, USA Tel: +1 Jacob Ellefsen, Head of Research Nordic American Tankers Limited - United Kingdom Tel: +44 2031 785820 or +44 7 Herbjørn Hansson, Chairman and Chief Executive Officer Nordic American Tankers Limited Tel: +1 or + 47 901 46291 SK 01
